 1 PHILLIP A. TALBERT
   Assistant United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00087-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   SCOTT SWEED,                                       DATE: May 17, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on May 17, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until June 21,

22 2021 at 9:00 a.m., and to exclude time between May 17, 2021, and June 21, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes multiple reports, several hundred photographs, and an audio recording. This discovery

27          has been produced directly to counsel.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2                b)      Counsel for defendant desires additional time to review discovery, discuss the

 3         discovery, resolution options, trial strategy, and sentencing exposure with his client, conduct

 4         independent factual investigation and legal research into trial and sentencing issues, and

 5         otherwise prepare for trial.

 6                c)      Counsel for defendant believes that failure to grant the above-requested

 7         continuance would deny him the reasonable time necessary for effective preparation, taking into

 8         account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by continuing the

11         case as requested outweigh the interest of the public and the defendant in a trial within the

12         original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14         et seq., within which trial must commence, the time period of May 17, 2021 to June 21, 2021 at

15         9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

16         Code T4] because it results from a continuance granted by the Court at defendant’s request on

17         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18         best interest of the public and the defendant in a speedy trial.

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: May 12, 2021
 7                                                            PHILLIP A. TALBERT
                                                              Assistant United States Attorney
 8
                                                              /s/ CAMERON L. DESMOND
 9                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
10

11
     Dated: May 12, 2021                                      /s/ Mark Reichel
12                                                            Mark Reichel
                                                              Counsel for Defendant
13
                                                              SCOTT SWEED
14

15                                          FINDINGS AND ORDER
16          IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to
17 the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court

18 issued in connection with the pandemic allow for continuances and the exclusion of time under the

19 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,

20 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit
21 suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,

22 2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th

23 Cir. Judicial Council 2020).

24          Dated: May 12, 2021
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
